DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 21 are rejected as lacking proper antecedent basis. The term “the one or more processors” when initially introduced should recite “one or more processors.” Corrections are requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-30 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  Claim 21 recites “Computer-readable storage media coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for determining whether an identification has been tampered with” and thus is claimed as a software product without sufficient structural limitations. The broadest reasonable interpretation of the term “computer-readable storage media” encompasses software. “Software” does not fall within at least one of the four categories of patent eligible subject matter.
The Official Gazette Notice 1351 OG 212 dated February 23, 2010, states, “The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.” “A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.” Claim 20 recites a “Computer-readable storage media” but has an no definition (term is not defined in the specification or directly linked to hardware). Examiner recommends amending this term to include the term “non-transitory computer-readable storage media.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 11-13, 15-18, 21-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 9,582,714 (Ross et al.) (hereinafter Ross), in view of International Patent Application Publication No.: WO 2017141006 (Carlisle et al.) (hereinafter Carlisle).
Regarding claim 1, Ross teaches a computer-implemented method for determining whether an identification has been tampered with, the method comprising: (Ross, Abstract; col. 2, lines 23-34; FIG. 6: “

    PNG
    media_image1.png
    254
    430
    media_image1.png
    Greyscale
”; “

    PNG
    media_image2.png
    221
    445
    media_image2.png
    Greyscale
”

    PNG
    media_image3.png
    951
    667
    media_image3.png
    Greyscale
)
determining that a model brightness fingerprint is unavailable for the first target identification (Ross, col. 6, lines 44-67; FIG. 2; col. 5, lines 40-55: “

    PNG
    media_image4.png
    421
    450
    media_image4.png
    Greyscale
;

    PNG
    media_image5.png
    706
    626
    media_image5.png
    Greyscale
; “

    PNG
    media_image6.png
    310
    449
    media_image6.png
    Greyscale
”;
the broadest reasonable interpretation of the term “model brightness fingerprint” is any type of ID characteristic feature for the first target based on brightness of the imaged ID in Ross, when any ID is imaged and input into the method 200, features are extracted about that ID and saved in storage (i.e. digital fingerprint) (see FIG. 6 above for this process with a passport); when a new ID is imaged the features are extracted and compared to the digital fingerprints saved in the record and the method 200 determines that there is no match; the feature vectors extracted and stored to be used in the comparison include an array of color or grey scale numeric values (brightness)).
	Ross fails to teach
	applying ultra-violet (UV) light to a first target, generating a first UV image of the first target identification, calculating a region brightness value for a particular region of the first target identification based on the first UV image, calculating an identification brightness value for the first target identification based on the first UV image, and comparing the region brightness value to the identification brightness value to determine whether the first target identification has been tampered with.
	Carlisle teaches
applying ultra-violet (UV) light to a first target (Carlisle, page 2, lines 16-20; page 4, lines 26-29: “

    PNG
    media_image7.png
    143
    669
    media_image7.png
    Greyscale
”; “

    PNG
    media_image8.png
    109
    669
    media_image8.png
    Greyscale
”;
the target here that is imaged with UV light is a check (financial instrument));
generating a first UV image of the first target identification (Carlisle, page 3, lines 11-12; FIG. 2: “

    PNG
    media_image9.png
    59
    667
    media_image9.png
    Greyscale
”; 

    PNG
    media_image10.png
    482
    710
    media_image10.png
    Greyscale
);
	calculating a region brightness value for a particular region of the first target identification based on the first UV image (Carlisle, page 8, lines 4-7, lines 13-22, lines 30-32; page 9, lines 8-9; FIG. 3: “

    PNG
    media_image11.png
    115
    669
    media_image11.png
    Greyscale
”; “

    PNG
    media_image12.png
    288
    670
    media_image12.png
    Greyscale
”; “

    PNG
    media_image13.png
    84
    663
    media_image13.png
    Greyscale
”; “

    PNG
    media_image14.png
    56
    665
    media_image14.png
    Greyscale
”;

    PNG
    media_image15.png
    878
    702
    media_image15.png
    Greyscale
;
the reference pixel (top left pixel in the 5x5 pixels in the cell 44a shown in FIG. 3) has a pixel value (i.e. brightness value) of R=10, G=10, and B=10 based on the UV image of the target shown in FIG. 2);
calculating an identification brightness value for the first target identification based on the first UV image, (Carlisle, page 10, lines 1-7, table 1: “

    PNG
    media_image16.png
    551
    489
    media_image16.png
    Greyscale
”;
table 1 shows the 5x5 pixel layout of the cell 44a shown in FIG. 3, which is part of a tile 36 on the mesh 42 formed on the UV image 10B shown in FIG. 2; every other of the 24 pixel values (R, G, B) in the cell 44a besides the reference pixel, is calculated; the identification brightness value are all the pixel values (R, G, B) in the cell 44a that are not the reference pixel) and
	comparing the region brightness value to the identification brightness value to determine whether the first target has been tampered with (Carlisle, page 8, lines 24-28; page 9, lines 1-17; page 10, lines 1-16: “

    PNG
    media_image17.png
    142
    671
    media_image17.png
    Greyscale
”; “

    PNG
    media_image18.png
    168
    668
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    286
    668
    media_image19.png
    Greyscale
”;

    PNG
    media_image16.png
    551
    489
    media_image16.png
    Greyscale
;

    PNG
    media_image20.png
    260
    675
    media_image20.png
    Greyscale
);
if the pixel values of all the other pixels are less than 5 (a tolerance of +-5 within the reference pixel value R=10, B=10, and G=10) than no tampering is indicated; if the pixel values of all the other pixels are greater than or equal to 5, and less than 16, then tampering is indicated).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the computer-implemented method for determining whether an identification has been tampered with, as taught by Ross, to include the steps of: applying ultra-violet (UV) light to a first target, generating a first UV image of the first target identification, calculating a region brightness value for a particular region of the first target identification based on the first UV image, calculating an identification brightness value for the first target identification based on the first UV image, and comparing the region brightness value to the identification brightness value to determine whether the first target has been tampered with, as taught by Carlisle.
	The suggestion/motivation for doing so would have been to utilize “a background marking, often in the form of a pattern … the pattern is often formed by an ultraviolet ink which is not apparent to the naked eye but which can be seen under ultra violet illumination or by means of a UV sensitive camera” (Carlisle, page 2, lines 17-21) to determine tampering of specifically identifications, which are typically designed to have these watermark backgrounds that glow under UV light.
	Therefore, it would have been obvious to combine Ross, with Carlisle, to obtain the invention as specified by claim 1.
	Regarding claim 2, Ross, in view of Carlisle, teaches the method of claim 1, further comprising: generating a brightness fingerprint for the first target identification (Ross, col. 4, lines 4-14; col. 5, lines 40-55; FIG. 6: “

    PNG
    media_image21.png
    200
    451
    media_image21.png
    Greyscale
”; “

    PNG
    media_image6.png
    310
    449
    media_image6.png
    Greyscale
”;

    PNG
    media_image3.png
    951
    667
    media_image3.png
    Greyscale
;
the digital fingerprint is created by extracting features of the identification such as an array of color or grey scale numerical values corresponding to areas within the selected authentication region (brightness))
based on the first UV image (Carlisle, page 3, lines 11-12; FIG. 2: “

    PNG
    media_image9.png
    59
    667
    media_image9.png
    Greyscale
”; 

    PNG
    media_image10.png
    482
    710
    media_image10.png
    Greyscale
)
and providing the model brightness fingerprint at least partially based on the brightness fingerprint (Ross, col. 5, lines 3-39: “

    PNG
    media_image22.png
    258
    457
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    433
    450
    media_image23.png
    Greyscale
”;
the digital fingerprint (brightness fingerprint) is created from an identification (such as the passport from FIG. 6) that contains all the features extracted from it; the digital fingerprint is stored in a database that may be then used in a threshold comparison to other identifications that are imaged into the system for tampering checking (model brightness fingerprint).
	Regarding claim 3, Ross, in view of Carlisle, teaches the method of claim 1, wherein the particular region comprises a photo region comprising an image provided in the first target identification (Ross, col. 3, lines 37-48; col. 4, lines 4-14: “

    PNG
    media_image24.png
    233
    449
    media_image24.png
    Greyscale
”; “

    PNG
    media_image21.png
    200
    451
    media_image21.png
    Greyscale
”;

    PNG
    media_image3.png
    951
    667
    media_image3.png
    Greyscale
).
Regarding claim 5, Ross, in view of Carlisle, teaches the method of claim 1, further comprising determining that the first target identification has been tampered with in response to the region brightness value being greater than or equal to the identification brightness value (Carlisle, page 8, lines 24-28; page 9, lines 1-17: “

    PNG
    media_image17.png
    142
    671
    media_image17.png
    Greyscale
”; “

    PNG
    media_image18.png
    168
    668
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    286
    668
    media_image19.png
    Greyscale
”; “

    PNG
    media_image25.png
    61
    675
    media_image25.png
    Greyscale
”;

    PNG
    media_image26.png
    556
    483
    media_image26.png
    Greyscale
;
table 2 shows all the other pixels (identification brightness value) versus the reference pixel (region brightness value) in determining whether there is tampering; in table 2 all the other 24 pixels in the cell have pixel values (R, G, B) that are equal to or greater than the reference pixel values (R=10, G=10, B=10 with a +-5 tolerance), which indicates that there is potential tampering with the identification).
Regarding claim 6, Ross, in view of Carlisle, teaches the method of claim 1, further comprising determining that the first target identification has not been tampered with in response to the region brightness value being less than the identification brightness value (Carlisle, (Carlisle, page 8, lines 24-28; page 9, lines 1-17: “

    PNG
    media_image17.png
    142
    671
    media_image17.png
    Greyscale
”; “

    PNG
    media_image18.png
    168
    668
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    286
    668
    media_image19.png
    Greyscale
”;
if the other pixels (identification brightness value) in the cell have pixel values (R, G, B) of less than 5 compared to the reference pixel value (R=10, B=10, G=10 with a +- 5 tolerance) (region brightness value), then those pixels are treated as non-aberrant, and thus not indicative of tampering).

Regarding claim 7, Ross, in view of Carlisle, teaches the method of claim 1.
Ross, in view of Carlisle, fails to teach
wherein the region brightness value is calculated as a mean brightness value across all pixels in the particular region depicted within the first UV image.
Carlisle further teaches
wherein the region brightness value is calculated as a mean brightness value across all pixels in the particular region depicted within the first UV image (Carlisle, page 14, lines 5-22; page 15, lines 24-28: “

    PNG
    media_image27.png
    109
    674
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    285
    664
    media_image28.png
    Greyscale
”; “

    PNG
    media_image29.png
    146
    672
    media_image29.png
    Greyscale
”;
average brightness and/or color of the UV image over the chosen region is equivalent to a mean brightness value).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the region brightness value, as taught by Ross, in view of Carlisle, to be calculated as a mean brightness value across all pixels in the particular region depicted within the first UV image, as further taught by Carlisle.
	The suggestion/motivation for doing so would have been to “determine whether the image density value differs from the reference image density by more than a predetermined margin; if it does, this is interpreted as indicative of possible tampering” (Carlisle, page 16, lines 15-17).
	Therefore, it would have been obvious to combine Ross and Carlisle, with Carlisle further to obtain the invention as specified by claim 7.
Regarding claim 8, Ross, in view of Carlisle, teaches the method of claim 1, further comprising: applying UV light to a second target identification (Ross teaches multiple identifications (Ross, col. 2, lines 23-34; FIG. 6: “

    PNG
    media_image2.png
    221
    445
    media_image2.png
    Greyscale
”

    PNG
    media_image3.png
    951
    667
    media_image3.png
    Greyscale
).
The combination in claim 1 of Ross and Carlisle teaches applying the UV light to each of the multiple identifications, including the second target as claimed)
generating a second UV image of the second target (Carlisle teaches generating multiple UV images (Carlisle, page 3, lines 11-12; FIG. 2: “

    PNG
    media_image9.png
    59
    667
    media_image9.png
    Greyscale
”; 

    PNG
    media_image10.png
    482
    710
    media_image10.png
    Greyscale
).
The combination in claim 1 of Ross and Carlisle teaches generating a second UV image to each of the multiple identifications, including the second target as claimed); and 
determining that the model brightness fingerprint is available for the second target identification (Ross, col. 6, lines 44-67; FIG. 2; col. 5, lines 40-55: “

    PNG
    media_image30.png
    421
    450
    media_image30.png
    Greyscale
;

    PNG
    media_image31.png
    706
    626
    media_image31.png
    Greyscale
; “

    PNG
    media_image6.png
    310
    449
    media_image6.png
    Greyscale
”;
the broadest reasonable interpretation of the term “model brightness fingerprint” is any type of ID characteristic feature for the first target identification; in Ross, when any ID is imaged and input into the method 200, features are extracted about that ID and saved in storage (i.e. digital fingerprint) (see FIG. 6 above for this process with a passport); when a new ID is imaged the features are extracted and compared to the digital fingerprints saved in the record and the method 200 determines that there is no match; the feature vectors extracted and stored to be used in the comparison include an array of color or grey scale numeric values (brightness)), and in response: generating a brightness fingerprint for the second target identification (Ross, col. 5, lines 17-39; FIG. 6: “

    PNG
    media_image32.png
    435
    448
    media_image32.png
    Greyscale
”; 

    PNG
    media_image3.png
    951
    667
    media_image3.png
    Greyscale
).
	Ross, in view of Carlisle, fails to teach
	determining a value for the second target identification based on the brightness fingerprint and the model brightness fingerprint, and comparing the value to a threshold value to determine whether the second target identification has been tampered with.
	Carlisle further teaches
	determining a value for the second target and comparing the value to a threshold value to determine whether the second target has been tampered with (Carlisle, page 10, lines 8-16; page 12, lines 1-4: “

    PNG
    media_image33.png
    263
    673
    media_image33.png
    Greyscale
 “; “

    PNG
    media_image34.png
    563
    502
    media_image34.png
    Greyscale
);
In table 2, the number of other pixels (24 in total) that meet the bounds of being aberrant, or indicative of tampering compared to the single reference pixel (R=10, G=10, B=10 +-5) (or a range from 5 to 15) is considered the value; for example if the threshold for the entire cell to indicate tampering is 90% of all pixels being aberrant, then the value is compared to a threshold of 21 out of the 25 total cells; if the value is higher than 21 or 90% of all pixels, then the cell indicates tampering).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the computer-implemented method for determining whether an identification has been tampered with, as taught by Ross, in view of Carlisle, to include determining a value for the second target identification and comparing the value to a threshold value to determine whether the second target identification has been tampered with, as further taught by Carlisle.
	Th suggestion/motivation would have been to determine tampering across a larger area of the UV image of the identification.
	Ross further teaches
	based on the brightness fingerprint and the model brightness fingerprint (Ross, col. 5, lines 40-55; col. 6, lines 46-67: “

    PNG
    media_image35.png
    310
    449
    media_image35.png
    Greyscale
”; “

    PNG
    media_image30.png
    421
    450
    media_image30.png
    Greyscale
”;
digital fingerprints from a plurality of identifications, including pixel/brightness information via extracted features, are saved/stored for checking against new identifications that are submitted (model brightness fingerprint); when a new identification is imaged and analyzed against the record of digital fingerprints, it is determined if they match the same brightness/pixel values of any of the digital fingerprints stored; this is done by generating a new digital fingerprint (brightness fingerprint) for the new identification to do the comparison against the stored digital fingerprints (model brightness fingerprint); all these fingerprints include pixel information)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of determining a value for the second target, as taught by Ross, in view of Carlisle, to include determining a value for the second target identification based on the brightness fingerprint and the model brightness fingerprint, as further taught by Ross. Carlisle teaches the process of determining a value for the second target by looking at the entirety of a cell including a plurality of pixels with a brightness value (R, G, B), comparing each pixel to a reference pixel (see table 1 and 2; there is 1 reference pixel and 24 other pixels) to see if there is potential tampering, and setting the value for the second target as the total number of pixels that met the threshold of being aberrant, or indicative of tampering; when modified by Ross, the process may base the pixel values for each pixel in a cell in the UV image of the identification on the stored model brightness fingerprint, if the identification has been seen before by the system and creating a brightness fingerprint that indicates the pixel values for the UV image; these pixel values found via the brightness fingerprint and the model brightness fingerprint are then used to determine the value for the second target identification.
	The suggestion/motivation for doing so would have been to not have to calculate pixel or brightness values for a UV image of an identification every time a new identification is imaged by the system if a brightness fingerprint exists for the identification that contains the pixel or brightness values of the image.
	Therefore, it would have been obvious to combine Ross and Carlisle, with both Carlisle and Ross further, to obtain the invention as specified by claim 8.
	Regarding claim 11, Ross teaches a system comprising a scanner (Ross, col. 7, lines 7-17: “

    PNG
    media_image36.png
    210
    448
    media_image36.png
    Greyscale
”); and
 	a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for determining whether an identification has been tampered with, the operations comprising: (Ross, col.7, lines 49-67, FIG. 4: “

    PNG
    media_image37.png
    366
    442
    media_image37.png
    Greyscale
”;

    PNG
    media_image38.png
    393
    463
    media_image38.png
    Greyscale
).
	With regards to the remaining limitations of claim 11, it recites the functions of the method of claim 1 as an apparatus. Thus, the analyses in rejecting claim 1 is equally applicable to the remaining limitations of claim 11.
	With regards to claims 12-13 and 15-18, they recite the functions of the method of claim 2-3 and 5-8 respectively, as an apparatus. Thus, the analyses in rejecting claims 2-3 and 5-8 are equally applicable to claims 12-13 and 15-18, respectively.
	Regarding claim 21, Ross teaches computer-readable storage media coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for determining whether an identification has been tampered with, the operations comprising: (Ross, col.7, lines 49-67, FIG. 4: “

    PNG
    media_image37.png
    366
    442
    media_image37.png
    Greyscale
”;

    PNG
    media_image38.png
    393
    463
    media_image38.png
    Greyscale
).
With regards to the remaining limitations of claim 21, it recites the functions of the method of claim 1 as computer-readable storage media coupled to the one or more processors and having instructions stored thereon. Thus, the analyses in rejecting claim 1 is equally applicable to the remaining limitations of claim 21.
With regards to claims 22-23 and 25-28, they recite the functions of the method of claim 2-3 and 5-8 respectively, as computer-readable storage media coupled to the one or more processors and having instructions stored thereon. Thus, the analyses in rejecting claims 2-3 and 5-8 are equally applicable to claims 22-23 and 25-28, respectively.	
Claims 4, 14, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, in view of Carlisle, and in further view of U.S. Patent Application Publication No.: 2017/0277945 (Budihal et al.) (hereinafter Budihal).
Regarding claim 4, Ross, in view of Carlisle, teaches the method of claim 1, wherein determining that a model brightness fingerprint is unavailable for the first target identification further comprises indexing a table of model brightness fingerprints; and determining that the table is absent the identification (Ross, col. 6, lines 44-67; FIG. 2; col. 5, lines 40-55: “

    PNG
    media_image4.png
    421
    450
    media_image4.png
    Greyscale
;

    PNG
    media_image5.png
    706
    626
    media_image5.png
    Greyscale
;

    PNG
    media_image39.png
    179
    459
    media_image39.png
    Greyscale
”;
the digital fingerprints generated by the system of Ross are stored in a table/database record so when a new identification is imaged and submitted to the system the table is checked to see if there is any matching; if there is no matching based on the stored extracted features for a plurality of other identifications, then the system notes that the table is absent the features of the current image of the new identification submitted compared to the previous ones submitted).
	Ross, in view of Carlisle, fails to teach
	determining an identification type of the first target identification.
	Budihal teaches
	determining an identification type of the first target identification (Budihal, para. [0029]-[0030]: “

    PNG
    media_image40.png
    290
    426
    media_image40.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of determining that a model brightness fingerprint is unavailable for the first target identification, as taught by Ross, in view of Carlisle, to include the step of determining an identification type of the first target identification, as taught by Budihal. 
Further, it would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the pre-defined ontology of documents, from Budihal, that comprise groups of identification types, to the table of model brightness fingerprints, taught by Ross, in view of Carlisle, so when indexing the table of model brightness fingerprints, the method may determine that the table is absent that specific identification type (ex: driving license), and not just that specific identification is absent, as taught by Ross, in view of Carlisle.
The suggestion/motivation for doing so would have been to utilize “pre-processing on one or more image characteristics that may comprise perspective correction, skew correction, improving brightness, or the like” based on the determined type of identification, which increases image quality.
Therefore, it would have been obvious to combine Ross and Carlisle, with Budihal, to obtain the invention as specified in claim 4.
With regards to claim 14, it recites the functions of the method of claim 4, as an apparatus. Thus, the analyses in rejecting claim 4 is equally applicable to claim 14. 
With regards to claim 24, it recites the functions of the method of claim 4, as computer-readable storage media coupled to the one or more processors and having instructions stored thereon. Thus, the analyses in rejecting claim 4 is equally applicable to claim 24.
Claims 9, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, in view of Carlisle, and in further view of U.S. Patent Application Publication No.: 2020/0059587 (Pribble et al.) (hereinafter Pribble).
Ross, in view of Carlisle, teaches the method of claim 8, the second target identification based on the second UV image (see claim 8).
Ross, in view of Carlisle, fails to teach
wherein the brightness fingerprint comprises a brightness histogram of the second target identification.
Pribble teaches
wherein the brightness fingerprint comprises a brightness histogram of the second target identification (Pribble, para. [0025], [0072]: “

    PNG
    media_image41.png
    440
    427
    media_image41.png
    Greyscale
”; “

    PNG
    media_image42.png
    236
    426
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    60
    432
    media_image43.png
    Greyscale
”;

    PNG
    media_image44.png
    303
    743
    media_image44.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the brightness fingerprint, as taught by Ross, in view of Carlisle, to include a brightness histogram of the second target identification, as taught by Pribble.
The suggestion/motivation would have been to “determine a percentage of bright pixels associated with the particular preview image based on the histogram” or “determine whether an average percentage of the bright pixels associated with the set of preview images satisfy the threshold” (Pribble, para. [0025]).
	Therefore, it would have been obvious to combine Ross and Carlisle, with Pribble, to obtain the invention as specified in claim 9.
With regards to claim 19, it recites the functions of the method of claim 9, as an apparatus. Thus, the analyses in rejecting claim 4 is equally applicable to claim 19. 
With regards to claim 29, it recites the functions of the method of claim 4, as computer-readable storage media coupled to the one or more processors and having instructions stored thereon. Thus, the analyses in rejecting claim 4 is equally applicable to claim 29.
Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, in view of Carlisle, and in further view of U.S. Patent No.: 9,424,631 (Moon et al.) (hereinafter Moon).
	Regarding claim 10, Ross, in view of Carlisle, teaches the method of claim 1, a set of UV images (Carlisle, FIG. 2) of a set of known valid identifications (Ross, FIG. 6).
	Ross, in view of Carlisle, fails to teach
	wherein the model brightness fingerprint is provided as a histogram of brightness values of a set of UV images of a set of known valid identifications.
	Moon teaches
	wherein the model brightness fingerprint is provided as a histogram of brightness values of a set of images (Moon, col. 5, lines 53-64; FIG. 3A: “

    PNG
    media_image45.png
    227
    451
    media_image45.png
    Greyscale
”;


    PNG
    media_image46.png
    258
    663
    media_image46.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the model brightness fingerprint, as taught by Ross, in view of Carlisle, to be provided as a histogram of brightness values of a set of images, as taught by Moon.
The suggestion/motivation would have been to “produce a curve graph through curve fitting for a histogram graph obtained by accumulating the number of pixels according to brightness intensity of the pixels included in the images, and set the threshold value based on the curve graph” (Moon, col. 2, lines 34-38).
Therefore, it would have been obvious to combine Ross and Carlisle, with Moon, to obtain the invention as specified by claim 10.
With regards to claim 20, it recites the functions of the method of claim 10, as an apparatus. Thus, the analyses in rejecting claim 10 is equally applicable to claim 20. 
With regards to claim 30, it recites the functions of the method of claim 10, as computer-readable storage media coupled to the one or more processors and having instructions stored thereon. Thus, the analyses in rejecting claim 10 is equally applicable to claim 30.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662